DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s invention is drawn to a method and a computing device for background deduplication using trusted fingerprints and trusted fingerprint store sequentially indexed by block numbers (i.e., the most insert and lookup operations to the trusted fingerprint store are sequential instead of random, which greatly improves the ability of the high ingest rate storage system to create adequate storage space to use for provisioning and storing data being written at the high ingest rate, thereby improving deduplication performance and throughput to allow for storage space to be freed quicker).
Applicant’s independent claims 1, 11 and 17 each recite, inter alia, methods and systems for improving deduplication throughput by using strong trusted fingerprint with a structure as defined in the specification (pages 7-20) including insert trusted fingerprints of blocks into a trusted fingerprint store as the blocks are being allocated by a file system sequentially according to block numbers of the blocks, wherein the trusted fingerprints are inserted into the trusted fingerprint store sequentially indexed by block numbers corresponding to a sequence of the file system sequentially allocating the blocks according to the block numbers; sort blocks to be deduplicated within a storage device based upon fingerprints to identify duplicate blocks that are moved into a dup file, and deduplicate blocks tracked within the dup file by comparing trusted fingerprints of two identified duplicate blocks. These limitations, in combination of remaining claimed limitations, are neither taught nor suggested by the prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183.  The examiner can normally be reached on Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHUO H LI/Primary Examiner, Art Unit 2133